 

Exhibit 10.1

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This sets forth the terms of an Amendment to the Employment Agreement made as of
January 1, 2016 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation
and registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a
national banking association (“CBNA”), both having offices located in Dewitt,
New York (collectively, the “Employer”), and (ii) BRIAN D. DONAHUE, an
individual currently residing at Orchard Park, New York (“Employee”). This
Amendment is effective as of March 19, 2018.

 

RECITALS

 

A.Pursuant to the terms of the January 1, 2016 Employment Agreement between
Employee and Employer (“Employment Agreement”), Employee is currently employed
as Chief Banking Officer and Executive Vice President of Employer.

B.Employee has indicated to Employer that Employee would like to retire on
December 31, 2018, which is the date on which the term of the Employment
Agreement is scheduled to expire.

C.Employee and Employer, desirous of ensuring an orderly transition of
Employee’s employment duties and responsibilities prior to Employee’s
retirement, hereby mutually agree as follows:

 

TERMS

 

1.       Voluntary Resignation. Employee’s voluntary resignation from his
position as Chief Banking Officer and Executive Vice President of Employer will
be effective as of June 2, 2018.

 

 

 

 

2.       Transition Duties. During the period June 2, 2018 through December 31,
2018, and in lieu of the duties and responsibilities described in Paragraph 2 of
the Employment Agreement, Employee shall be assigned and perform such
transition, succession and other duties as may from time to time be reasonably
assigned to Employee by Employer’s President and Chief Executive Officer, or the
authorized designee of Employer’s Board of Directors. By way of example and not
limitation, Employee agrees to provide reasonably requested guidance and
direction to appropriate Employer personnel to ensure an orderly transition of
Employee’s employment duties and responsibilities. Employee shall continue to
report to the President and Chief Executive Officer of Employer or the President
and Chief Executive Officer’s designee. Employer and Employee anticipate that
the level of bona fide services that Employee will perform after June 2, 2018
will permanently decrease to no more than 20 percent of the average level of
bona fide services performed by Employee over the immediately preceding 36-month
period.

 

3.       Voluntary Retirement. Employee’s voluntary retirement will be effective
as of December 31, 2018.

 

4.       Management Incentive Plan. Although Employee will be employed through
December 31, 2018, Employee’s incentive compensation, if any, for calendar year
2018 pursuant to the terms of Employer’s Management Incentive Plan shall be
prorated, based on Employee’s (Tier 2) position and service through June 2,
2018, plus any imputed service attributable to Employee’s accrued but unused
vacation time calculated as of June 2, 2018. Payment (if any) shall be made at
the time and in the form determined pursuant to Employer’s Management Incentive
Plan.

 

5.       Long-Term Equity Incentive Grant. For purposes of any rights Employee
may have pursuant to the three-year long-term equity incentive grant issued to
Employee by Employer with a grant effective date of January 1, 2016, Employee
shall be given credit for his employment through December 31, 2018. To the
extent earned in accordance with the terms of such long-term equity incentive
grant, benefits will be paid or provided at the time and in the form described
in such grant.

 

 2 

 

 

6.       Retirement Benefit. For purposes of calculating Employee’s benefit
under the October 18, 2013 Supplemental Retirement Plan Agreement between
Employee and Employer, Employee’s final average compensation shall be calculated
by averaging Employee’s annual base salary and cash incentive payments awarded
during calendar years 2014 through 2018.

 

7.       Entire Agreement. Except as otherwise provided in this Amendment, all
of the terms and conditions of the Employment Agreement shall remain the same.
Accordingly, this Amendment, read in conjunction with the Employment Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter of the Employment Agreement.

 

8.       Employee’s Affirmation and Acknowledgement. Employee hereby affirms
that his decisions to enter into this Amendment, to resign his position, and to
retire in accordance with the terms of this Amendment are entirely voluntary.
For the avoidance of doubt, Employee acknowledges that his decisions to enter
into this Amendment, to resign his position, and to retire in accordance with
the terms of this Amendment shall not form the basis for a claim that his
employment has been involuntarily terminated by Employer or that he has “Good
Reason” (as defined in the Employment Agreement) to elect to terminate his
employment. Employee specifically acknowledges and agrees that, if his
employment with Employer changes and ends in the manner contemplated by this
Amendment, he will not be entitled to the benefits described in Paragraph 3(e)
of the Employment Agreement.

 

[Signature page follows.]

 

 3 

 

 

The foregoing is established by the following signatures of the parties.

 

  COMMUNITY BANK SYSTEM, INC.         By: /s/ Mark E. Tryniski         Its
President and CEO         Date:  March 19, 2018         COMMUNITY BANK, N.A.    
    By: /s/ Mark E. Tryniski         Its President and CEO         Date:  March
19, 2018         /s/ Brian D. Donahue   BRIAN D. DONAHUE       Date:  March 19,
2018

 

 4 

 